


Exhibit 10.5
















                                












GLOBAL PAYMENTS Inc.
Annual Performance Plan












                                










Annual Management Cash Incentive Plan


- ii -
TABLE OF CONTENTS


ARTICLE 1 ESTABLISHMENT OF PLAN    1
1.1    Background    1
1.2    Purpose    1
1.3    Effective Date    1
ARTICLE 2 DEFINITIONS    2
2.1    Definitions    2
ARTICLE 3 ADMINISTRATION    3
3.1    Committee    3
3.2    Authority of Committee    3
3.3    Decisions Binding    4
ARTICLE 4 ELIGIBILITY    4
4.1    Designation of Participants    4
4.2    Partial Year Participation    4
4.3    Demotions    4
ARTICLE 5 OPERATION OF THE PLAN    4
5.1    Plan Structure    4
5.2    Establishment of Target Awardes    4
5.3    Company Performance Objectives    5
5.4    Individual Performance Objectives    5




--------------------------------------------------------------------------------




5.5    Threshold Performance Goal and Individual Award Limits    5
5.6    Payout Form and Timing    6
5.7    Terminations of Employment    6
ARTICLE 6 AMENDMENT, MODIFICATION AND TERMINATION    6
6.1    Amendment, Modification and Termination    6
6.2    Termination After or During Plan Year    6
ARTICLE 7 GENERAL PROVISIONS    7
7.1    No Right to Participate    7
7.2    No Right to Employment    7
7.3    Withholding    7
7.4    Funding    7
7.5    Expenses    7
7.6    Titles and Headings    7
7.7    Gender and Number    7
7.8    Governing Law    7
7.9    2005 Incentive Plan Controls    7


    


8
LEGAL02/32833626v1


GLOBAL PAYMENTS Inc.
ANNUAL PERFORMANCE PLAN




ARTICLE 1ARTICLE 1 ESTABLISHMENT OF PLAN
ESTABLISHMENT OF PLAN


1.1    Background1.1    Background. This Annual Performance Plan (the “Annual
Performance Plan” or “Plan”) is a subplan of the Global Payments Inc. Third
Amended and Restated 2005 Incentive Plan (“2005 Incentive Plan”) or any
successor plan thereto, consisting of a program for the grant of annual
cash-based performance awards under Articles 9 and 14.10 of the 2005 Incentive
Plan. This Plan has been established and approved, and will be administered by,
the Committee pursuant to the terms of the 2005 Incentive Plan. It is intended
that the annual performance awards earned under this Plan shall be Qualified
Performance-Based Awards under Article 14 of the 2005 Incentive Plan with
respect to Participants who are Covered Employees, with the intent that the
Annual Incentive Awards will be fully deductible by the Company without regard
to the limitations of Code Section 162(m). The applicable Award limits of
Section 5.4 of the 2005 Incentive Plan shall apply with respect to this Plan. As
of the Effective Date, Section 5.4 of the 2005 Incentive Plan provides that the
maximum aggregate amount that may be paid with respect to a cash-based Award
under the 2005 Incentive Plan to any one Participant in any one calendar year is
$2,500,000.


1.2.    Purpose1.2    Purpose. The purpose of this Plan is to provide for the
payment of annual cash incentive awards to eligible employees of the Company,
the payment of which will be based on the achievement of one or more Performance
Objectives during a Plan Year. The Plan shall remain in effect for successive
Plan Years unless and until terminated by the Committee pursuant to Article 6.
Unless otherwise specified by the Committee, the Performance Objectives include
Company Performance Objectives, Individual Performance Objectives and the
Threshold Performance Objective. Company Performance Objectives are designed to
focus on overall corporate financial or operational results that drive
shareholder value. Individual Performance Objectives are intended to measure
individual goals and competencies and




--------------------------------------------------------------------------------




to motivate and reward outstanding individual performance. The Threshold
Performance Objective, which applies only to Covered Employees, requires that
the Company achieve positive Operating Income before any incentive awards will
be payable to any Covered Employees under the Plan.


1.3.    EFFECTIVE DATE1.3    Effective Date. This Plan was approved by the
Committee on August 29, 2011, to be effective as of the beginning of the fiscal
year of the Company ending May 31, 2012.


ARTICLE 2ARTICLE 2 DEFINITIONS
DEFINITIONS


2.1.    DEFINITIONS2.1    Definitions. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the 2005
Incentive Plan. In addition, the following terms shall have the following
meanings for purposes of this Plan, unless the context in which they are used
clearly indicates that some other meaning is intended.


Annual Incentive Award. The cash incentive award payable to a Participant under
this Plan calculated by reference to the achievement of applicable Performance
Objectives, as determined in accordance with Article 5.


Annual Performance Plan or Plan. This Global Payments Inc. Annual Performance
Plan, a subplan of the 2005 Incentive Plan, as set forth in this document
together with any subsequent amendments hereto.


Change in Control. As defined in a Participant's employment agreement, if any.


Company Performance Objectives. The Company Performance Objectives established
by the Committee for a Plan Year, as provided in Article 5.


Effective Date. June 1, 2011 (the beginning of fiscal year 2012).


Individual Award Limit. Has the meaning described in Section 5.5.


Individual Performance Objectives. The Individual Performance Objectives
established by the Committee for a Plan Year, as provided in Article 5.


Operating Income. Shall mean “operating income” as shown in the Company's
Consolidated Statements of Income for the year ended May 31, 2012, as filed with
the Securities and Exchange Commission on the Company's Form 10-K for 2012,
except that for the purpose of this Plan, Operating Income will be rounded up or
down to the nearest whole million dollar level and shall exclude the impact of
restructuring, acquisition- related intangible amortization expense, foreign
exchange, and other non-recurring charges that are specifically excluded from
the calculation of the Company's “cash” fiscal 2012 operating income, as
described and quantified in the Company's fiscal 2012 year-end earnings press
release.


Participant. A person who, as an employee of the Company or any Affiliate, has
been granted an Annual Incentive Award opportunity under the Plan.


Performance Objectives. Collectively, with respect to a Participant, the
Threshold Performance Objective (which only applies to Covered Employees) and
any Company Performance Objectives and Individual Performance Objectives
applicable to the Participant, as provided in Article 5.






--------------------------------------------------------------------------------




Plan Year. June 1 to May 31 of each year (the fiscal year of the Company).


Target Award. Has the meaning described in Section 5.2.


Threshold Performance Objective. Has the meaning given such term in Section 5.5.


2005 Incentive Plan. The Global Payments Inc. Third Amended and Restated 2005
Incentive Plan, as amended form time to time.


ARTICLE 3ARTICLE 3 ADMINISTRATION
ADMINISTRATION


3.1.    COMMITTEE3.1    Committee. This Plan shall be administered by the
Committee.


3.2.    AUTHORITY OF COMMITTEE3.2    Authority of Committee. Without limiting
its authority under Article 4 of the 2005 Incentive Plan, the Committee has the
exclusive power, authority and discretion to:


(a) Designate Participants for each Plan Year (by individual or employee class);


(b) Establish and review Individual Performance Objectives and weightings for
different Individual Performance Objectives for each Plan Year;


(c) Establish and review Company Performance Objectives and weightings for
different Company Performance Objectives for each Plan Year;


(d) Establish Target Awards for Participants for each Plan Year;


(e) Determine whether and to what extent Performance Objectives were achieved
for each Plan Year;


(f) Increase (subject to the Individual Award Limit) or decrease the Annual
Incentive Award otherwise payable to any Participant resulting from the
achievement of Company Performance Objectives and Individual Performance
Objectives in any Plan Year, based on such objective or subjective factors as
the Committee shall deem relevant;


(g) Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer this Plan;


(h) Make all other decisions and determinations that may be required under this
Plan or as the Committee deems necessary or advisable to administer this Plan;
and


(i) Amend this Plan as provided herein.


3.3.    DECISIONS BINDING3.3    Decisions Binding. The Committee's
interpretation of this Plan and all decisions and determinations by the
Committee with respect to this Plan are final, binding, and conclusive on all
parties.


ARTICLE 4ARTICLE 4 ELIGIBILITY
ELIGIBILITY


4.1.    DESIGNATION OF PARTICIPANTS4.1    Designation of Participants. Exhibit A
hereto




--------------------------------------------------------------------------------




lists the Executives who are designated as Participants in this Plan for the
2012 Plan Year. The Committee, in its discretion, may determine whether other
positions may qualify for participation in all or any portion of this Plan for
any subsequent Plan Year or change Target Awards of existing Participants,
subject to the terms of any employment agreement with the Participant. On or
before August 29 of each Plan Year, the Committee shall approve and substitute a
new Exhibit A indicating the Participants and their Target Awards for that Plan
Year. The Committee will notify or cause Participants to be notified of their
eligibility to participate, and the terms thereof, in writing.


4.2.    Partial Year Participation4.2    Partial Year Participation. If a
Participant begins employment or is promoted to an eligible position after the
beginning of a Plan Year, the Committee, in its discretion, may determine
whether such employee may participate in this Plan and if so, the terms of such
participation, which will be prorated based on the number of days such person
participated in this Plan during the Plan Year, unless the Committee determines
otherwise. If a Participant takes a leave of absence during the Plan Year for
any reason, the Participant will receive a pro rata share of an Annual Incentive
Award, if any, for such Plan Year, unless the Committee decides otherwise.


4.3.    Demotions4.3    Demotions. If a Participant is demoted during the Plan
Year, the Committee will determine whether Plan participation ends at that time,
or is continued, perhaps at a reduced level.


ARTICLE 5ARTICLE 5 OPERATION OF THE PLAN
OPERATION OF THE PLAN


5.1.    PLAN STRUCTURE5.1    Plan Structure. Each Participant shall be eligible
to receive an Annual Incentive Award for the Plan Year if the Company meets or
exceeds certain Performance Objectives set by the Committee. Each Plan Year, the
Committee shall establish or approve Performance Objectives and their respective
weightings and Target Awards as provided in Sections 5.2, 5.3 and 5.4. In
establishing Performance Objectives, the Committee may take into account such
factors as it deems appropriate, including, without limitation, prior year
results, planned business results, anticipated business trends, performance
relative to peer companies and macroeconomic conditions.


5.2.    Establishment of TARGET AWARDs5.2    Establishment of Target Awards.
Exhibit A sets forth the percentage of each Participant's base salary that will
be awarded to the Participant for that Plan Year if, with respect to Covered
Employees only, the Threshold Performance Objective is achieved, and if, with
respect to all Participants, the other established Performance Objectives are
achieved at the target level (the “Target Award”). Each Participant's Target
Award percentage will be communicated in writing to the Participant upon such
Participant's initial participation in the Plan, and shall remain in effect
until any change thereto is communicated to the Participant in writing. The
actual Annual Incentive Award to a Participant may be greater or less than his
or her Target Award, depending on the level of achievement of Company
Performance Objectives and Individual Performance Objectives.


5.3.    Company Performance Objectives5.3    Company Performance Objectives. On
or before August 29 of each Plan Year, the Committee shall approve Company
Performance Objectives for that Plan Year, which shall be communicated in
writing to the Participants. The Company Performance Objectives shall include a
formula or performance grid that the Committee will consider in determining a
Participant's Annual Incentive Award (at a level below the Individual Award
Limit, with respect to Covered Employees). Such Company Performance Objectives
shall be set forth in Schedule I attached to this Plan document, as changed from
year to year.


5.4.    INDIVIDUAL PERFORMANCE Objectives5.4    Individual Performance
Objectives. On or before August 29 of each Plan Year, the Committee may approve
Individual Performance Objectives for




--------------------------------------------------------------------------------




the Chief Executive Officer, and the Chief Executive Officer or other
appropriate officers may approve Individual Performance Objectives for other
Participants. Individual Performance Objectives should be designed to promote
accountability for personal performance regarding areas under the Participant's
responsibility. Any such Individual Performance Objectives will be communicated
to Participants in writing. The Committee shall consider the degree of
achievement of Individual Performance Objectives in determining a Participant's
Annual Incentive Award (at a level below the Individual Award Limit, with
respect to Covered Employees).


5.5    Threshold Performance Goal and INDIVIDUAL Award Limits5.5    Threshold
Performance Goal and Individual Award Limits. With respect to Covered Employees
only, pursuant to Section 14.10 of the 2005 Incentive Plan, by adopting this
Annual Performance Plan, the Committee has established for each Plan Year
beginning with Plan Year 2012, a threshold performance goal under the Plan based
on achieving positive Operating Income, which is one of the Qualified Business
Criteria approved by the shareholders under Section 14.10 of the 2005 Incentive
Plan (“Threshold Performance Objective”). Unless waived by the Committee in the
case of the death or Disability of a Participant or the occurrence of a Change
in Control, no incentive awards shall be payable under the Plan for any Plan
Year to Participants who are Covered Employees unless the Threshold Performance
Objective has been achieved.


In any Plan Year in which the Threshold Performance Objective is achieved, the
Annual Incentive Award payable to each Covered Employee under the Plan for such
Plan Year shall be: (A) 2.00% of Operating Income, with respect to the Company's
Chief Executive Officer, or 1.00% of Operating Income, with respect to the
Company's Covered Employees other than the Company's Chief Executive Officer,
but in no event to exceed $2,500,000 per Participant (the “Individual Award
Limit”), or (B) any lesser amount determined by the Committee based on the level
of actual performance with respect to Company Performance Objectives and/or
Individual Performance Objectives. As described herein, it is anticipated that
the Committee will exercise discretion such that the Annual Incentive Award paid
to a Covered Employee for a Plan Year would represent the amount that would be
payable pursuant to the applicable Company Performance Objectives and/or
Individual Performance Objectives, rather than the full Individual Award Limit.
    
5.6.    PAYOUT FORM AND TIMING5.6    Payout Form and Timing. Annual Incentive
Awards will be paid within thirty (30) days after the Committee determines
whether and to what extent Performance Objectives were achieved, but no later
than August 15 following the end of the Plan Year for which the Annual Incentive
Awards, if any, were earned.


5.7.    TERMINATION OF EMPLOYMENT5.7    Terminations of Employment. Subject to
any contrary provision in an individual employment, key position, severance or
similar agreement with a Participant, a Participant must be actively employed
and in good standing or on approved leave of absence as of the last day of the
Plan Year in order to be eligible to receive an Annual Incentive Award for such
Plan Year, and Participants whose employment terminates for any reason prior to
the end of the Plan Year shall forfeit their right to receive an Annual
Incentive Award for such Plan Year. For terminations after the end of the Plan
Year, but before payout from this Plan, payout will be made as though the
termination had not occurred. Any amounts paid on behalf of a deceased
Participant will be paid to the Participant's Beneficiary.


    
ARTICLE 6ARTICLE 6 AMENDMENT, MODIFICATION AND TERMINATION
AMENDMENT, MODIFICATION AND TERMINATION


6.1.    AMENDMENT, MODIFICATION AND TERMINATION6.1    Amendment, Modification
and Termination. The Committee may, at any time and from time to time, amend,
modify or terminate this Plan. The Committee may condition any amendment or
modification on the approval of




--------------------------------------------------------------------------------




shareholders of the Company if such approval is necessary or deemed advisable
with respect to tax, securities or other applicable laws, policies or
regulations, including without limitation Code Section 162(m).


6.2.    Termination AFTER OR during Plan Year6.2    Termination After or During
Plan Year. Termination of this Plan after a Plan Year but before Annual
Incentive Awards are paid for that Plan Year will not reduce Participants'
rights to receive Annual Incentive Awards for the Plan Year. Termination or
amendment of this Plan during a Plan Year may be retroactive to the beginning of
the Plan Year, at the discretion of the Committee. If a Change in Control
occurs, no amendment or termination may adversely affect amounts payable to a
Participant without the consent of the Participant.


ARTICLE 7ARTICLE 7 GENERAL PROVISIONS
GENERAL PROVISIONS


7.1.    NO RIGHT TO PARTICIPATE7.1    No Right to Participate3. No officer or
employee shall have any right to be selected to participate in this Plan.


7.2.    NO RIGHT TO EMPLOYMENT7.2    No Right to Employment. Nothing in this
Plan shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate any Participant's employment at any time, nor confer upon
any Participant any right to continue in the employ of the Company or any
Affiliate.


7.3.    WITHHOLDING7.3    Withholding3. The Company or any Affiliate shall have
the authority and the right to deduct or withhold, or require a Participant to
remit to the Company, an amount sufficient to satisfy federal, state, and local
taxes (including the Participant's FICA obligation) required by law to be
withheld with respect to any taxable event arising as a result of this Plan.


7.4.    FUNDING7.4    Funding. Benefits payable under this Plan to a Participant
or to a Beneficiary will be paid by the Company from its general assets. The
Company is not required to segregate on its books or otherwise establish any
funding procedure for any amount to be used for the payment of benefits under
this Plan. The Company may, however, in its sole discretion, set funds aside in
investments to meet its anticipated obligations under this Plan. Any such action
or set-aside may not be deemed to create a trust of any kind between the Company
and any Participant or beneficiary or to constitute the funding of any Plan
benefits. Consequently, any person entitled to a payment under this Plan will
have no rights greater than the rights of any other unsecured creditor of the
Company.


7.5.    EXPENSES7.5    Expenses. The expenses of administering this Plan shall
be borne by the Company and its Subsidiaries.


7.6.    TITLES AND HEADINGS7.6    Titles and Headings. The titles and headings
of the Sections in this Plan are for convenience of reference only, and in the
event of any conflict, the text of this Plan, rather than such titles or
headings, shall control.


7.7. GENDER AND NUMBER7.7    Gender and Number67. Except where otherwise
indicated by the context, any masculine term used herein also shall include the
feminine; the plural shall include the singular and the singular shall include
the plural.


7.8.    GOVERNING LAW7.8    Governing Law. To the extent not governed by federal
law, this Plan shall be construed in accordance with and governed by the laws of
the State of Georgia.


7.9    2005 Incentive Plan CONTROLS7.9    2005 Incentive Plan Controls. This
Plan is adopted pursuant to and shall be governed by and construed in accordance
with the 2005 Incentive Plan. In the event




--------------------------------------------------------------------------------




of any actual or alleged conflict between the provisions of the 2005 Incentive
Plan and the provisions of this Plan, the provisions of the 2005 Incentive Plan
shall be controlling and determinative.


The foregoing is hereby acknowledged as being the Global Payments Inc. Annual
Performance Plan as adopted by the Committee on August 29, 2011, to be effective
as of June 1, 2011.


GLOBAL PAYMENTS INC.




/s/ Suellyn P. Tornay
Suellyn P. Tornay, General Counsel
 
 




